This action was filed originally in the Municipal Court of Cleveland by The Szabadsag Printing & Publishing Company against the Lakewood Country Club Company on an accorfnt the subject of which was the printing of a country club publication.
It appears that the president of the Country Club assured the Publishing Company that an employee of the Country Club had authority to make the order and instructed the Publishing Company as follows: “Yes, go ahead with the job, that is all O. K.”
The judgment of the Municipal Court in favor of the Publishing Company was reversed by the Court of Appeals on the theory that the president was not authorized to bind the company and that this contract was merely a personal obligation.
The Publishing Company in the Supreme Court contends: •
1. That it is not necessary for the Board of Directors of a corporation to specifically authorize the prseident to enter a contract similar to1 the one in question.
2. That the act of the president under the circumstances would bind the corporation.